Exhibit 10.27

 

LOGO [g658346cepheid.jpg]        

WEB

MAIN

FAX

 

WWW.CEPHEID.COM

1.888.336.2743

1.408.734.1260

December 22, 2011

Mr. Mike Fitzgerald

10 Miller Place, #1702

San Francisco, CA 94108

 

Re: Offer of Employment by Cepheid

Dear Mike:

I am very pleased to confirm our offer to you of employment with Cepheid (the
“Company”). You will report to John Bishop in the position of Senior Vice
President, Human Resources. The terms of our offer and the benefits currently
provided by the Company are as follows:

1. Starting Salary. Your starting bi-weekly salary will be $11,153.85, which is
the equivalent of $290,000.00 on an annual basis, and will be subject to annual
review. Please be advised that you will not be eligible for consideration of a
merit increase until May, 2013.

2. Incentive Plan. You will have the opportunity to earn a bonus targeted at 40%
of your base salary, to be paid based upon the financial performance of the
Company and achievement of corporate goals approved by the Board of Directors.
You will receive documentation regarding the Company’s Incentive Plan upon
commencement of employment.

3. Change of Control. The Company will offer you the change of control benefits
detailed in Exhibit A effective with your date of hire.

4. Benefits. In addition, you will be eligible to participate in regular health
insurance, bonus and other employee benefit plans established by the Company for
its employees from time to time. Except as provided below, the Company reserves
the right to change or otherwise modify, in its sole discretion, the preceding
terms of employment, as well as any of the terms set forth herein at any time in
the future.

5. Paid Time Off. You will accrue Paid Time Off (PTO) based on an accrual rate
of 20 days per calendar year, commencing with your hire date.

6. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain Information or Inventions that will be the
property of the Company. To protect the Interests of the Company, you will need
to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company. You represent that your signing of this offer letter,
agreement(s) concerning stock options granted to you, if any, under the Plan (as
defined below) and the Company’s Employee Invention Assignment and
Confidentiality Agreement and your commencement of employment with the Company
will not violate any agreement currently in place between yourself and current
or past employers.

 

LOGO [g658346ex10_28pg001.jpg]



--------------------------------------------------------------------------------

LOGO [g658346cepheid.jpg]   

Mr. Mike Fitzgerald

Employment Offer

Page 2

 

7. Options. We will recommend to the Compensation Committee of the Board of
Directors of the Company that you be granted options to purchase up to 56,000
shares of Common Stock of the Company at the closing fair market value of the
Company’s Common Stock at the end of business on the day the Compensation
Committee approves your grant, or your first day of employment, whichever is
later, and which shall otherwise be subject to the option award agreement. The
options will vest at the rate of twenty-five percent (25%) at the end of your
first anniversary with the Company, and an additional 1/48 of the total number
of shares per month thereafter, so long as you remain employed by the Company.
However, the grant of such options by the Company is subject to the Compensation
Committee’s approval and this promise to recommend such approval is not a
promise of compensation and is not intended to create any obligation on the part
of the Company. Further details on the specific option grant to you will be
provided upon approval of such grant by the Compensation Committee.

8. Restricted Stock. We will recommend to the Compensation Committee of the
Board of Directors of the Company that you be granted restricted stock units
(“RSUs”) in respect of 10,000 shares of Common Stock of the Company, subject to
the RSU award agreement. The RSUs will vest into shares at the rate of
twenty-five percent (25%) at the end of your first anniversary with the Company,
and an additional 1/16th of the RSUs at the end of each three-month period
thereafter, so long as you remain employed by the Company. However, the grant of
such RSUs by the Company Is subject to the Compensation Committee’s approval and
this promise to recommend such approval is not a promise of compensation and is
not intended to create any obligation on the part of the Company. Further
details on the specific RSU grant to you will be provided upon approval of such
grant by the Compensation Committee.

9. At-Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause. Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. Any modification or
change In your at will employment status may only occur by way of a written
employment agreement signed by you and the Chief Executive Officer of the
Company.

10. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three
(3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.

11. Insider Trading Policy. This offer is contingent upon reading and signing
the enclosed Insider Trading Policy.

12. Background Check. This offer is also contingent upon successful completion
of a background check, including a check of your employment references. This
offer can be rescinded based upon data received in the background check.

13. Entire Agreement. This offer, once accepted, constitutes the entire
agreement between you and the Company with respect to the subject matter hereof
and supersedes all prior offers, negotiations and agreements, If any, whether
written or oral, relating to such subject matter. You acknowledge that neither
the Company nor Its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which Is not contained
In this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.

 

LOGO [g658346ex10_28pg002.jpg]



--------------------------------------------------------------------------------

LOGO [g658346cepheid.jpg]   

Mr. Mike Fitzgerald

Employment Offer

Page 3

 

14. Acceptance. This offer will remain open until December 29, 2011. If you
decide to accept our offer, and I hope you will, please sign the enclosed copy
of this letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any. Should you
have anything else that you wish to discuss, please do not hesitate to call me.

We look forward to the opportunity to welcome you to the Company.

 

Sincerely, LOGO [g658346ex10_28pg003a.jpg] Kari E. Leetch Vice President, Human
Resources

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

LOGO [g658346ex10_28pg003b.jpg]       Date signed:  

22 DECEMBER 2011

Mike Fitzgerald

      JANUARY 2012      

Start Date

     

 

LOGO [g658346ex10_28pg002.jpg]